          Case 2:20-cv-00001-TBM-MTP Document 35 Filed 04/07/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      EASTERN DIVISION

ARTHUR BLANTON BALL                                                                   PLAINTIFF

v.                                                      CIVIL ACTION NO. 2:20-cv-1-TBM-MTP

MARION COUNTY and
CORRECTIONAL OFFICER
BRIAN ADIARE                                                                      DEFENDANTS

                     ORDER ADOPTING REPORT AND RECOMMENDATION

            This matter is before the Court on submission of the Report and Recommendation [32]

entered by United States Magistrate Judge Michael T. Parker on November 18, 2020. After

considering the record, relevant legal authority, and having conducted a Spears hearing,1 Judge

Parker recommends that this case be dismissed for failure to state a claim and that the dismissal

count as a strike pursuant to 20 U.S.C. § 1915(g). The Plaintiff has not filed an objection to the

Report and Recommendation, and the time for filing an objection has expired.

            “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); Thomas v. Arn, 474 U.S. 140, 152,

106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in enacting §

636(b)(1)(C), intended to require a district judge to review a magistrate’s report to which no

objections are filed.”). Having considered Judge Parker’s Report and Recommendation, the Court

finds that it is neither clearly erroneous nor contrary to law.



1
    Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
      Case 2:20-cv-00001-TBM-MTP Document 35 Filed 04/07/21 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [32] entered by United States Magistrate Judge Michael T. Parker on November

18, 2020 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE and the dismissal shall count as a strike pursuant to 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED AND ADJUDGED that the Defendants’ Motion for

Summary Judgment [29] is DENIED as MOOT.

       THIS, the 7th day of April, 2021.


                                                     ____________________________
                                                     TAYLOR B. McNEEL
                                                     UNITED STATES DISTRICT JUDGE




                                               2
